


110 HR 3165 IH: Insular Areas Trade Enhancement

U.S. House of Representatives
2007-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3165
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2007
			Mr. Flake (for
			 himself and Mr. Fortuño) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the General Notes of the Harmonized Tariff
		  Schedule of the United States with respect to certain products imported from
		  United States insular possessions.
	
	
		1.Short titleThis Act may be cited as the
			 Insular Areas Trade Enhancement
			 Act.
		2.Tariff treatment
			 for insular possessions
			(a)In
			 generalGeneral Note
			 3(a)(iv)(A) of the Harmonized Tariff Schedule of the United States is
			 amended—
				(1)by striking
			 goods described in section 213(b) of the Caribbean Basin Economic
			 Recovery Act and inserting tuna, prepared or preserved in any
			 manner, in airtight containers; and
				(2)by striking
			 such possession, and all goods and inserting such
			 possession. Articles classified in Chapters 61 and 62 that are a product of an
			 insular possession as provided for in section 334 of the Uruguay Round
			 Agreements Act (19 U.S.C. 3592) shall be exempt from duty provided the goods
			 are imported directly from any such possession. In addition, for articles
			 classified in Chapter 61 and 62 considered a product of the Commonwealth of the
			 Northern Mariana Islands the total amount of articles eligible under this note
			 shall be limited to 104 million square meters equivalent per calendar year. All
			 goods.
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
